UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-6034


ADELSON MICHEL,

                  Petitioner - Appellant,

          v.

WILLIAM BECHTOLD, Warden,

                  Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       Glen E. Conrad, Chief
District Judge. (7:13-cv-00540-GEC-RSB)


Submitted:   February 7, 2014               Decided:   February 12, 2014


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Adelson Michel, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Adelson Michel, a federal prisoner confined in another

district, appeals the district court’s orders dismissing his 28

U.S.C. § 2241 (2012) petition without prejudice and denying his

motions for transfer and for reconsideration.            We have reviewed

the record and find no reversible error.           Accordingly, although

we grant leave to proceed in forma pauperis, we affirm for the

reasons stated by the district court.            See Michel v. Crew, No.

7:13-cv-00540-GEC-RSB (W.D. Va. Nov. 25, 2013; Dec. 10, 2013;

Jan. 3, 2014).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     2